EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffery M. Karmilovich on 3-7-2022.
The application has been amended as follows: 
Claim 44 has been amended as follows:
In line 10, “the lower surface” has been amended to: — a lower surface —
In line 13, “and the direction of extension” has been amended to: — and an arrangement direction —
In line 14, “of the gripping portion, terminals that are matched” has been amended to: — of the gripping portion, and two terminals are matched —
In line 15, “to achieve electrical connection with the substrate are respectively” has been amended to: — to achieve electrical connection between the battery pack and the substrate, the terminals are respectively —

Claim 62 has been amended as follows:
In line 5, “the action” has been amended to: — action—

Claim 63 has been amended as follows:
In line 2, “a link assembly;” has been amended to: — a link assembly with two ends;—
In line 15, “the lower surface” has been amended to: — a lower surface —
In line 18, “and the direction of extension” has been amended to: — and an arrangement direction —
In line 19, “of the gripping portion, terminals that are matched” has been amended to: — of the gripping portion, and two terminals are matched —
In line 20, “to achieve electrical connection with the substrate are respectively” has been amended to: — to achieve electrical connection between the battery pack and the substrate, the terminals are respectively —

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671